 



EXHIBIT 10.8

[Employees (other than CEO)]

NEWELL RUBBERMAID INC. 2003 STOCK PLAN

STOCK OPTION AGREEMENT

     A Stock Option (the “Option”) granted by Newell Rubbermaid Inc., a Delaware
corporation (the “Company”), to the employee named in the attached Option letter
(the “Optionee”), for common stock, par value $1.00 per share and related
preferred stock purchase rights (the “Common Stock”), of the Company, shall be
subject to the following terms and conditions:

     1. Stock Option Grant. Subject to the provisions set forth herein and the
terms and conditions of the Newell Rubbermaid Inc. 2003 Stock Plan (the “Plan”),
a copy of which is attached hereto and the terms of which are hereby
incorporated by reference, and in consideration of the agreements of the
Optionee herein provided, the Company hereby grants to the Optionee an Option to
purchase from the Company the number of shares of Common Stock, at the purchase
price per share, and on the schedule, set forth in the attached Option letter.
Any Incentive Stock Option is intended to be an incentive stock option within
the meaning of Section 422A of the Internal Revenue Code of 1986.

     2. Acceptance by Optionee. The exercise of the Option is conditioned upon
its acceptance by the Optionee in the space provided therefor at the end of the
attached Option letter and the return of an executed copy of such Option letter
to the Secretary of the Company no later than 60 days after the Date of Grant
set forth therein or, if later, 30 days after the Optionee receives this
Agreement.

     3. Exercise of Option. Written notice of an election to exercise any
portion of the Option shall be given by the Optionee, or his personal
representative in the event of the Optionee’s death, in accordance with
procedures established by the Organizational Development and Compensation
Committee of the Board of Directors of the Company (the “Committee”) as in
effect at the time of such exercise.

     At the time of exercise of the Option, payment of the purchase price for
the shares of Common Stock with respect to which the Option is exercised must be
made by one or more of the following methods: (i) in cash, (ii) in cash received
from a broker-dealer to whom the Optionee has submitted an exercise notice and
irrevocable instructions to deliver the purchase price to the Company from the
proceeds of the sale of shares subject to the Option, (iii) by delivery to the
Company of other Common Stock owned by the Optionee that is acceptable to the
Company, valued at its fair market value on the date of exercise, or (iv) by
certifying to ownership by attestation of such previously owned Common Stock.
Notwithstanding the foregoing, the payment method specified in (ii) above may
not be used by an Optionee who is subject to Section 16 of the Securities
Exchange Act of 1934 unless otherwise approved by the Committee.

     If applicable, an amount sufficient to satisfy all minimum Federal, state
and local withholding tax requirements prior to delivery of any certificate for
shares of Common Stock must also accompany the exercise. Payment of such taxes
can be made by a method specified above, and/or by directing the Company to
withhold such number of shares of Common Stock otherwise issuable upon exercise
of the Option with a fair market value equal to the amount of tax to be
withheld.

     4. Exercise Upon Termination of Employment. If the Optionee’s employment
with the Company and all affiliates terminates for any reason other than death,
disability or retirement, the Option shall expire on the date of such
termination, and no portion shall be exercisable after the date of such
termination.

 



--------------------------------------------------------------------------------



 



     In the event of the Optionee’s death, disability or retirement during
employment with the Company or any affiliate, the outstanding portion of the
Option shall become fully vested on such date and shall continue to be
exercisable until the earlier of the first anniversary of the date of the
Optionee’s death, disability or retirement, or the date the Option expires by
its terms. For this purpose (i) “disability” means (as determined by the
Committee in its sole discretion) the inability of the Optionee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which is expected to result in death or disability or which
has lasted or can be expected to last for a continuous period of not less than
12 months, and (ii) “retirement” means the Optionee’s termination from
employment with the Company and all affiliates without cause (as determined by
the Committee in its sole discretion) when the Optionee is 65 or older. (Full
vesting of an Incentive Stock Option may result in all or part of the Option
being treated as a Non-Qualified Stock Option in accordance with Section 8.4 of
the Plan.)

     The foregoing provisions of this Section 4 shall be subject to the
provisions of any written employment security agreement or severance agreement
that has been or may be executed by the Optionee and the Company, and the
provisions in such employment security agreement or severance agreement
concerning exercise of an Option shall supercede any inconsistent or contrary
provision of this Section 4.

     5. Option Not Transferable. The Option may be exercised only by the
Optionee during his lifetime and may not be transferred other than by will or
the applicable laws of descent or distribution or pursuant to a qualified
domestic relations order. The Option shall not otherwise be assigned,
transferred, or pledged for any purpose whatsoever and is not subject, in whole
or in part, to attachment, execution or levy of any kind. Any attempted
assignment, transfer, pledge, or encumbrance of the Option, other than in
accordance with its terms, shall be void and of no effect.

     6. Surrender of or Changes to Agreement. In the event the Option shall be
exercised in whole, this Agreement shall be surrendered to the Company for
cancellation. In the event this Option shall be exercised in part or a change in
the number of designation of the shares of Common Stock shall be made, this
Agreement shall be delivered by the Optionee to the Company for the purpose of
making appropriate notation thereon, or of otherwise reflecting, in such manner
as the Company shall determine, the change in the number or designation of such
shares.

     7. Administration. The Option shall be exercised in accordance with such
administrative regulations as the Committee shall from time to time adopt.

     8. Governing Law. This Agreement, and the Option, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.

     IN WITNESS WHEREOF, this Agreement is executed by the Company this ___day
of ___, ___, effective as of the ___day of ___, ___.

            NEWELL RUBBERMAID INC.
      By:                        

-2-



--------------------------------------------------------------------------------



 



[CEO]

NEWELL RUBBERMAID INC. 2003 STOCK PLAN

STOCK OPTION AGREEMENT

     A Stock Option (the “Option”) granted by Newell Rubbermaid Inc., a Delaware
corporation (the “Company”), to the employee named in the attached Option letter
(the “Optionee”), for common stock, par value $1.00 per share and related
preferred stock purchase rights (the “Common Stock”), of the Company, shall be
subject to the following terms and conditions:

     1. Stock Option Grant. Subject to the provisions set forth herein and the
terms and conditions of the Newell Rubbermaid Inc. 2003 Stock Plan (the “Plan”),
a copy of which is attached hereto and the terms of which are hereby
incorporated by reference, and in consideration of the agreements of the
Optionee herein provided, the Company hereby grants to the Optionee an Option to
purchase from the Company the number of shares of Common Stock, at the purchase
price per share, and on the schedule, set forth in the attached Option letter.
Any incentive stock option is intended to be an incentive stock option within
the meaning of Section 422A of the Internal Revenue Code of 1986.

     2. Acceptance by Optionee. The exercise of the Option is conditioned upon
its acceptance by the Optionee in the space provided therefor at the end of the
attached Option letter and the return of an executed copy of such Option letter
to the Secretary of the Company no later than 60 days after the Date of Grant
set forth therein or, if later, 30 days after the Optionee receives this
Agreement.

     3. Exercise of Option. Written notice of an election to exercise any
portion of the Option shall be given by the Optionee, or his personal
representative in the event of the Optionee’s death, in accordance with
procedures established by the Organizational Development and Compensation
Committee of the Board of Directors of the Company (the “Committee”), as in
effect at the time of such exercise.

     At the time of exercise of the Option, payment of the purchase price for
the shares of Common Stock with respect to which the Option is exercised must be
made by one or more of the following methods: (i) in cash, (ii) in cash received
from a broker-dealer to whom the Optionee has submitted an exercise notice and
irrevocable instructions to deliver the purchase price to the Company from the
proceeds of the sale of shares subject to the Option, (iii) by delivery to the
Company of other Common Stock owned by the Optionee that is acceptable to the
Company, valued at its fair market value on the date of exercise, or (iv) by
certifying to ownership by attestation of such previously owned Common Stock.

     If applicable, an amount sufficient to satisfy all minimum Federal, state
and local withholding tax requirements prior to delivery of any certificate for
shares of Common Stock must also accompany the exercise. Payment of such taxes
can be made by a method specified above, and/or by directing the Company to
withhold such number of shares of Common Stock otherwise issuable upon exercise
of the Option with a fair market value equal to the amount of tax to be
withheld.

     4. Exercise Upon Termination of Employment. If the Optionee’s employment
with the Company and all affiliates terminates for any reason other than death,
disability or retirement (as defined below), and in connection therewith the
Optionee’s service on the Board terminates, the Option shall expire on the date
of such termination of employment, and no portion shall be exercisable after the
date of such termination.

     In the event of the Optionee’s death or disability during employment with
the Company or any affiliate, or in the event of the Optionee’s retirement and
in connection therewith his service on the Board

-3-



--------------------------------------------------------------------------------



 



terminates, the outstanding portion of the Option shall become fully vested on
such date and shall continue to be exercisable until the earlier of the first
anniversary of the date of the Optionee’s death, disability or retirement, or
the date the Option expires by its terms.

     In the event the Optionee’s employment with the Company and all affiliates
terminates for any reason other than death, disability or retirement, and the
Optionee’s service on the Board continues thereafter, the Option shall continue
to vest and remain exercisable in accordance with the Option letter. If the
Optionee’s service on the Board subsequently terminates, then (i) if termination
is due to retirement, the Option shall continue to vest and remain exercisable
in the same manner and to the same extent as if the Optionee had continued his
service on the Board, (ii) if the termination is due to death or disability, the
outstanding portion of the Option shall become fully vested on such date and
shall continue to be exercisable until the earlier of the first anniversary of
the date of the Optionee’s death or disability, and (iii) if the termination is
for any reason other than death, disability or retirement, the Option shall
expire on the date of such termination of service, and no portion shall be
exercisable after the date of such termination.

     For purposes of this Section 4, (i) “disability” means (as determined by
the Committee in its sole discretion) the inability of the Optionee to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which is expected to result in death or disability
or which has lasted or can be expected to last for a continuous period of not
less than 12 months, and (ii) “retirement” means (A) while the Optionee is
employed, the Optionee’s termination from employment with the Company and all
affiliates without cause (as determined by the Committee in its sole discretion)
when the Optionee is 65 or older; or (B) while the Optionee is a non-employee
Director, retirement in accordance with the Company’s retirement policy for
Directors.

     The foregoing provisions of this Section 4 shall be subject to the
provisions of any written employment security agreement or severance agreement
that has been or may be executed by the Optionee and the Company, and the
provisions in such employment security agreement or severance agreement
concerning exercise of an Option shall supercede any inconsistent or contrary
provisions of this Section 4.

     5. Option Not Transferable. The Option may be exercised only by the
Optionee during his lifetime and may not be transferred other than by will or
the applicable laws of descent or distribution or pursuant to a qualified
domestic relations order. The Option shall not otherwise be assigned,
transferred, or pledged for any purpose whatsoever and is not subject, in whole
or in part, to attachment, execution or levy of any kind. Any attempted
assignment, transfer, pledge, or encumbrance of the Option, other than in
accordance with its terms, shall be void and of no effect.

     6. Surrender of or Changes to Agreement. In the event the Option shall be
exercised in whole, this Agreement shall be surrendered to the Company for
cancellation. In the event this Option shall be exercised in part or a change in
the number of designation of the shares of Common Stock shall be made, this
Agreement shall be delivered by the Optionee to the Company for the purpose of
making appropriate notation thereon, or of otherwise reflecting, in such manner
as the Company shall determine, the change in the number or designation of such
shares.

     7. Administration. The Option shall be exercised in accordance with such
administrative regulations as the Organizational Development and Compensation
Committee of the Board of Directors of the Company (the “Committee”) shall from
time to time adopt.

     8. Governing Law. This Agreement, and the Option, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed by the Company this ___day
of ___, ___, effective as of the ___day of ___, ___.

            NEWELL RUBBERMAID INC.
      By:                        

-5-



--------------------------------------------------------------------------------



 



[Non-Employee Directors]

NEWELL RUBBERMAID INC. 2003 STOCK PLAN

STOCK OPTION AGREEMENT

     A Non-Qualified Stock Option (the “Option”) granted by Newell Rubbermaid
Inc., a Delaware corporation (the “Company”), to the non-employee director named
in the attached Award letter (the “Optionee”), for common stock, par value $1.00
per share and related preferred stock purchase rights (the “Common Stock”), of
the Company, shall be subject to the following terms and conditions:

     1. Stock Option Grant. Subject to the provisions set forth herein and the
terms and conditions of the Newell Rubbermaid Inc. 2003 Stock Plan (the “Plan”),
a copy of which is attached hereto and the terms of which are hereby
incorporated by reference, and in consideration of the agreements of the
Optionee herein provided, the Company hereby grants to the Optionee a
Non-Qualified Stock Option, to purchase from the Company the number of shares of
Common Stock, at the purchase price per share, and on the schedule, set forth in
the attached Award letter.

     2. Acceptance by Optionee. The exercise of the Option is conditioned upon
its acceptance by the Optionee in the space provided therefor at the end of the
attached Award letter and the return of an executed copy of such Award letter to
the Secretary of the Company no later than 60 days after the Date of Grant set
forth therein or, if later, 30 days after the Optionee receives this Agreement.

     3. Exercise of Option. Written notice of an election to exercise any
portion of the Option shall be given by the Optionee, or his personal
representative in the event of the Optionee’s death, in accordance with
procedures established by the Organizational Development and Compensation
Committee of the Board of Directors of the Company (the “Committee”) as in
effect at the time of such exercise.

     At the time of exercise of the Option, payment of the purchase price for
the shares of Common Stock with respect to which the Option is exercised must be
made by one or more of the following methods: (i) in cash, (ii) in cash received
from a broker-dealer to whom the Optionee has submitted an exercise notice and
irrevocable instructions to deliver the purchase price to the Company from the
proceeds of the sale of shares subject to the Option, (iii) by delivery to the
Company of other Common Stock owned by the Optionee that is acceptable to the
Company, valued at its fair market value on the date of exercise, or (iv) by
certifying to ownership by attestation of such previously owned Common Stock.
Notwithstanding the foregoing, the payment method specified in (ii) above may
not be used by an Optionee who is subject to Section 16 of the Securities
Exchange Act of 1934 unless otherwise approved by the Committee.

     If applicable, an amount sufficient to satisfy all minimum Federal, state
and local withholding tax requirements prior to delivery of any certificate for
shares of Common Stock must also accompany the exercise. Payment of such taxes
can be made by a method specified above, and/or by directing the Company to
withhold such number of shares of Common Stock otherwise issuable upon exercise
of the Option with a fair market value equal to the amount of tax to be
withheld.

     4. Exercise Upon Termination of Service on the Board. If the Optionee’s
service on the Board terminates for any reason other than death, disability or
retirement as described below, the Option shall expire on the date of such
termination of service, and no portion shall be exercisable after the date of
such termination.

     In the event of the Optionee’s death or disability while serving on the
Board, the outstanding portion of the Option shall become fully vested on such
date and shall continue to be exercisable until the

-6-



--------------------------------------------------------------------------------



 



earlier of the first anniversary of the date of the Optionee’s death or
disability, or the date the Option expires by its terms. For this purpose
“disability” means (as determined by the Committee in its sole discretion) the
inability of the Optionee to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which is
expected to result in death or disability or which has lasted or can be expected
to last for a continuous period of not less than 12 months.

     If the Optionee’s service on the Board terminates due to the Optionee’s
retirement in accordance with the Company’s retirement policy for Directors, the
Option shall continue to vest and remain exercisable in the same manner and to
the same extent as if the Optionee had continued his service on the Board during
such period.

     5. Option Not Transferable. The Option may be exercised only by the
Optionee during his lifetime and may not be transferred other than by will or
the applicable laws of descent or distribution or pursuant to a qualified
domestic relations order. The Option shall not otherwise be assigned,
transferred, or pledged for any purpose whatsoever and is not subject, in whole
or in part, to attachment, execution or levy of any kind. Any attempted
assignment, transfer, pledge, or encumbrance of the Option, other than in
accordance with its terms, shall be void and of no effect.

     6. Surrender of or Changes to Agreement. In the event the Option shall be
exercised in whole, this Agreement shall be surrendered to the Company for
cancellation. In the event this Option shall be exercised in part or a change in
the number of designation of the shares of Common Stock shall be made, this
Agreement shall be delivered by the Optionee to the Company for the purpose of
making appropriate notation thereon, or of otherwise reflecting, in such manner
as the Company shall determine, the change in the number or designation of such
shares.

     7. Administration. The Option shall be exercised in accordance with such
administrative regulations as the Committee shall from time to time adopt.

     8. Governing Law. This Agreement, and the Option, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.

     IN WITNESS WHEREOF, this Agreement is executed by the Company this ___day
of ___, ___, effective as of the ___day of ___, ___.

            NEWELL RUBBERMAID INC.
      By:                        

-7-



--------------------------------------------------------------------------------



 



[Employees]

NEWELL RUBBERMAID INC. 2003 STOCK PLAN

RESTRICTED STOCK AWARD AGREEMENT

     A Restricted Stock Award (the “Award”) granted by Newell Rubbermaid Inc., a
Delaware corporation (the “Company”), to the employee named in the attached
Award letter (the “Grantee”), of common stock, par value $1.00 per share and
related preferred stock purchase rights (the “Common Stock”), of the Company,
shall be subject to the following terms and conditions and the provisions of the
Newell Rubbermaid Inc. 2003 Stock Plan (the “Plan”), a copy of which is attached
hereto and the terms of which are hereby incorporated by reference:

     1. Acceptance by Grantee. The receipt of the Award is conditioned upon its
acceptance by the Grantee in the space provided therefor at the end of the
attached Award letter and the return of an executed copy of such Award letter to
the Secretary of the Company no later than 60 days after the Award Date set
forth therein or, if later, 30 days after the Grantee receives this Agreement.

     2. Transfer Restrictions. None of the shares of Common Stock subject to the
Award (“Award Shares”) shall be sold, assigned, pledged or otherwise
transferred, voluntarily or involuntarily, by the Grantee (or his estate or
personal representative, as the case may be), until such restrictions lapse in
accordance with Sections 3 and 4 below.

     3. Lapse of Restrictions. The restrictions set forth in Section 2 above
shall lapse on the third anniversary of the Award Date with respect to all of
the Award Shares.

     4. Death or Disability. To the extent the restrictions set forth in Section
2 have not lapsed in accordance with Section 3, (a) in the event that the
Grantee’s employment with the Company and all affiliates terminates due to the
Grantee’s death, such restrictions shall lapse on the date of such termination;
and (b) in the event that the Grantee’s employment with the Company and all
affiliates terminates due to the Grantee’s disability, such restrictions shall
lapse on the earlier of the third anniversary of the Award Date or the Grantee’s
death. For this purpose “disability” means (as determined by the Committee in
its sole discretion) the inability of the Grantee to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which is expected to result in death or disability or which has
lasted or can be expected to last for a continuous period of not less than
12 months.

     5. Forfeiture. Subject to the next following sentence, the Award shall be
forfeited to the Company upon the Grantee’s termination of employment with the
Company and all affiliates for any reason other than the Grantee’s death or
disability (as described in Section 4 above) that occurs prior to the date the
restrictions lapse as provided in Section 3 above. The foregoing provisions of
this Section 5 shall be subject to the provisions of any written employment
security agreement or severance agreement that has been or may be executed by
the Grantee and the Company, and the provisions in such employment security
agreement or severance agreement concerning the lapse of restrictions of an
Award in connection with the Grantee’s termination of employment shall supercede
any inconsistent or contrary provision of this Section 5.

     6. Withholding Taxes. If applicable, the Grantee shall pay to the Company
an amount sufficient to satisfy all minimum Federal, state and local withholding
tax requirements prior to the delivery of any certificate for Award Shares.
Payment of such taxes may be made by a method specified in the Plan and approved
by the Committee.

-8-



--------------------------------------------------------------------------------



 



     7. Rights as Stockholder. The Grantee shall be entitled to all of the
rights of a stockholder of the Company with respect to the Award Shares,
including the right to vote such shares and to receive dividends and other
distributions payable with respect to such Award Shares from the Award Date.

     8. Share Delivery. Delivery of the Award Shares will be by book-entry
credit to an account in the Grantee’s name established by the Company with the
Company’s transfer agent. On the date the restrictions lapse with respect to the
Award, and provided that the Grantee has complied with all obligations and
conditions set forth in the Plan and this Agreement, the Company shall, upon
written request from the Grantee (or his estate or personal representative, as
the case may be), issue certificates in the name of the Grantee (or his estate
or personal representative) representing such Award Shares.

     9. Section 83(b) Election. The Grantee may make an election pursuant to
Section 83(b) of the Internal Revenue Code to recognize income with respect to
the Award Shares before the restrictions lapse, by filing such election with the
Internal Revenue Service within 30 days of the Award Date and providing a copy
of that filing to the Company.

     10. Administration. The Award shall be administered in accordance with such
regulations as the Organizational Development and Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall from time to time
adopt.

     11. Governing Law. This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.

     IN WITNESS WHEREOF, this Agreement is executed by the Company this ___th
day of ___, ___, effective as of the ___day of ___, ___.

            NEWELL RUBBERMAID INC.
      By:                        

-9-



--------------------------------------------------------------------------------



 



[Non-Employee Directors]

NEWELL RUBBERMAID INC. 2003 STOCK PLAN

RESTRICTED STOCK AWARD AGREEMENT

     A Restricted Stock Award (the “Award”) granted by Newell Rubbermaid Inc., a
Delaware corporation (the “Company”), to the non-employee director named in the
attached Award letter (the “Grantee”), of common stock, par value $1.00 per
share and related preferred stock purchase rights (the “Common Stock”), of the
Company, shall be subject to the following terms and conditions and the
provisions of the Newell Rubbermaid Inc. 2003 Stock Plan (the “Plan”), a copy of
which is attached hereto and the terms of which are hereby incorporated by
reference:

     1. Acceptance by Grantee. The receipt of the Award is conditioned upon its
acceptance by the Grantee in the space provided therefore at the end of the
attached Award letter and the return of an executed copy of such Award letter to
the Secretary of the Company no later than 60 days after the Award Date set
forth therein or, if later, 30 days after the Grantee receives this Agreement.

     2. Transfer Restrictions. None of the shares of Common Stock subject to the
Award (“Award Shares”) shall be sold, assigned, pledged or otherwise
transferred, voluntarily or involuntarily, by the Grantee (or his personal
estate or personal representative, as the case may be), until such restrictions
lapse in accordance with Sections 3 and 4 below.

     3. Lapse of Restrictions. The restrictions set forth in Section 2 above
shall lapse on the third anniversary of the Award Date with respect to all of
the Award Shares.

     4. Termination of Service on the Board. To the extent the restrictions set
forth in Section 2 have not lapsed in accordance with Section 3, (a) in the
event that the Grantee’s service on the Board terminates due to his death such
restrictions shall lapse on the date of such termination; and (b) in the event
the Grantee’s service on the Board terminates due to his disability or
retirement (as described herein), such restrictions shall lapse on the earlier
of the third anniversary of the Award Date or the Grantee’s death. For this
purpose (i) “disability” means (as determined by the Committee in its sole
discretion) the inability of the Grantee to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which is expected to result in death or disability or which has lasted or can be
expected to last for a continuous period of not less than 12 months; and (ii)
“retirement” means the Grantee’s retirement in accordance with the Company’s
retirement policy for Directors.

     5. Forfeiture. The Award shall be forfeited to the Company upon the
Grantee’s termination of service on the Board for any reason other than the
Grantee’s death, disability or retirement (as defined in Section 4 above) that
occurs prior to the date the restrictions lapse as provided in Section 3 above.

     6. Withholding Taxes. If applicable, the Grantee shall pay to the Company
an amount sufficient to satisfy all minimum Federal, state and local withholding
tax requirements prior to the delivery of any certificate for Award Shares.
Payment of such taxes may be made by a method specified in the Plan and approved
by the Committee.

     7. Rights as Stockholder. The Grantee shall be entitled to all of the
rights of a stockholder of the Company with respect to the Award Shares,
including the right to vote such shares and to receive dividends and other
distributions payable with respect to such Award Shares from the Award Date.

     8. Share Delivery. Delivery of the Award Shares will be by book-entry
credit to an account in the Grantee’s name established by the Company with the
Company’s transfer agent. On the date the

-10-



--------------------------------------------------------------------------------



 



restrictions lapse with respect to the Award, and provided that the Grantee has
complied with all obligations and conditions set forth in the Plan and this
Agreement, the Company shall, upon written request from the Grantee (or his
estate or personal representative, as the case may be), issue certificates in
the name of the Grantee (or his estate or personal representative) representing
such Award Shares.

     9. Section 83(b) Election. The Grantee may make an election pursuant to
Section 83(b) of the Internal Revenue Code to recognize income with respect to
the Award Shares before the restrictions lapse, by filing such election with the
Internal Revenue Service within 30 days of the Award Date and providing a copy
of that filing to the Company.

     10. Administration. The Award shall be administered in accordance with such
regulations as the Organizational Development and Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall from time to time
adopt.

     11. Governing Law. This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.

     IN WITNESS WHEREOF, this Agreement is executed by the Company this ___day
of ___, ___, effective as of the ___day of ___, ___.

            NEWELL RUBBERMAID INC.
      By:                        

-11-